DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 2, 4-21 are allowed. 

Claim Interpretation
The limitation, “one or more worst cases from the one or more stimulation waveforms”, in claims, 1, 11, and 21 has been interpreted by the definition provided in para. [0093] of the instant specification: 
The "worst case" can be the worse case for the entire stimulation program or for a portion of the program. Examples for the one or more worst-case values of the one or more second parameters include the highest pulse amplitude, the longest pulse width, the highest pulse frequency, the most efficient stimulation field in producing a response in the patient, the most efficient stimulation field in producing a response in the patient, the most efficient waveform shape in producing a response in the patient, and the largest amount of pulse charge. 
The limitation, “one or more maximum values each corresponding to a level of an effect of the neurostimulation that is harmful to or unacceptable by the patient”, in claims, 1, 11, and 21 has been interpreted by the definition provided in para. [0092] of the instant specification:
(B) excess thresholds: a maximum value of a waveform parameter corresponding to a level of an effect of the neurostimulation that can be harmful to or unacceptable by the patient, with one example being a tolerance threshold being the maximum value of the waveform parameter corresponding to a level of an sensation that can be tolerated by the patient (e.g., pain, undesirable sensation other than pain, or any discomfort)

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8. The system of claim 7, wherein the amplitude threshold circuitry is configured to determine [[an]] the amplitude threshold of the one or more thresholds, the amplitude threshold being [[the]] a maximum value of the pulse amplitude for a maximum value of the pulse width in the each given value range of the pulse width.
Claim 11. A method for delivering neurostimulation to a patient using a stimulation device coupled to a plurality of electrodes and controlling the delivery of the neurostimulation by a user, the method comprising: 
determining one or more thresholds each being a limit for a parameter of waveform parameters defining one or more stimulation waveforms, the one or more thresholds including one or more maximum values each corresponding to a level of an effect of the neurostimulation that is harmful to or unacceptable by the patient, the determination of the one or more thresholds including: 
receiving one or more known values of the one or more thresholds; 
determining one or more worst cases in the one or more stimulation waveforms; 
determining needed values of the one or more thresholds for the one or more worst cases by executing an algorithm allowing for prediction of the needed values of the one or more thresholds based on the one or more known values; 
determining the one or more stimulation waveforms using constraints including the determined one or more thresholds; 

programming the stimulation device for delivering the neurostimulation according to the determined pattern of neurostimulation pulses.
Claim 12. The method of claim 11, further comprising determining the one or more known values of the one or more thresholds by measuring from the patient.
Claim 14. The method of claim 11, further comprising determining one or more stimulation fields each defined by a set of active electrodes through which one or more neurostimulation pulses of the pattern of neurostimulation pulses are delivered to the patient, the set of active electrodes selected from the plurality of electrodes, wherein receiving the one or more known values of the one or more thresholds comprises receiving the one or more known values of the one or more thresholds for each stimulation field of the one or more stimulation fields, and determining the needed values of the one or more thresholds comprises determining the needed values of the one or more thresholds for the each stimulation field.
Claim 21. A non-transitory computer-readable storage medium including instructions, which when executed by a system, cause the system to perform a method for delivering neurostimulation to a patient using a stimulation device coupled to a plurality of electrodes and controlling the delivery of the neurostimulation by a user, the method comprising: 
determining one or more thresholds each being a limit for a parameter of waveform parameters defining one or more stimulation waveforms, the one or more thresholds including one or more maximum values each corresponding to a level of an effect of the neurostimulation that is harmful to or unacceptable by the patient, the determination of the one or more thresholds including: 
receiving one or more known values of the one or more thresholds;  
determining one or more worst cases in the one or more stimulation waveforms; 

determining the one or more stimulation waveforms using constraints including the determined one or more thresholds; 
determining a pattern of neurostimulation pulses including the determined one or more sitmulation waveforms; and 
programming the stimulating device for delivering the neurostimulation according to the determined pattern of neurostimulation pulses. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a system for delivering neurostimulation to tissue of a patient using a stimulation device coupled to a plurality of electrodes and controlling the delivery of the neurostimulation by a user, the system comprising: a stimulation control circuit including threshold circuitry configured to receive one or more known values of the one or more thresholds, to identify one or more worst cases from the one or more stimulation waveforms, and to determine needed values of the one or more thresholds for the identified one or more worst cases by executing an algorithm allowing for prediction of the needed values of the one or more thresholds based on the one or more known values.  
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or in combination with other limitations of the claim, a method for delivering neurostimulation to a patient using a stimulation device coupled to a plurality of electrodes and controlling the delivery of the neurostimulation by a user, the method comprising: receiving one or more known values of the one or more thresholds; determining one or more worst cases in the one or more stimulation waveforms; determining needed values of the one or more thresholds for the one or more worst cases by executing an algorithm allowing for prediction of the needed values of the one or more thresholds based on the one or more known values.  
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a non-transitory computer-readable storage medium including instructions, which when executed by a system, cause the system to perform a method for delivering neurostimulation to a patient using a stimulation device coupled to a plurality of electrodes and controlling the delivery of the neurostimulation by a user, the method comprising: receiving one or more known values of the one or more thresholds; determining one or more worst cases in the one or more stimulation waveforms; determining needed values of the one or more thresholds for the one or more worst cases by executing an algorithm allowing for prediction of the needed values of the one or more thresholds based on the one or more known values.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, November 20, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        


/JONATHAN T KUO/Primary Examiner, Art Unit 3792